DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 01/21/2022. Claims 1, 4, 7, 9, 11-12, 14-17, and 19-21 are considered in this office action. Claims 1, 9, and 14-15 have been amended. Claims 2-3, 5-6, 8, 10, 13, and 18 have been cancelled. Claim 21 has been added. Claims 1, 4, 7, 9, 11-12, 14-17, and 19-21 are pending examination. Objections to claims 1 and 14-15 and the 35 U.S.C. 112(a) and 112(b) rejections of claims 1, 4, 7-12, 14-17, and 19-20 are withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
There is no discussion of how performance of cited reference Caesley would be improved or why one of ordinary skill would look to the teachings of cited reference White to reposition the sensors according to cited reference Fang
Cited reference Baker does not teach the claim 1 amended limitation “calculating, using a processor, amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors” such that “determining if the amplitudes of the cyclic responses are equal within a defined tolerance” necessarily requires comparing amplitudes of the cyclic responses from more than one sensor to determine if they are “equal within a defined tolerance”
Cited reference Sohn is directed to a laser ultrasound imaging system for a rotating object and does not describe using a comparison of amplitudes of the cyclic responses to identify which blade is damaged

Applicant’s arguments A.-B. have been fully considered but they are not persuasive.
In response to applicant’s argument A. that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine cited reference White with the combination of cited references Caesley and Fang was provided in the previous Office Action and given as motivation to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5). An additional motivation, further taught by cited reference White, to modify the teachings of the combination of Caesley and Fang to incorporate the sensor placement taught by cited reference White would be to allow for accuracy in the measurements of the lead/lag and the flapping conditions based on the mounting of the sensors on or near the outer radial portion of the hub arm (White, Par. [0042] lines 1-6). Therefore, Examiner maintains that one of ordinary skill in the art would have motivation to modify the teachings of the combination of cited references Caesley and Fang to incorporate the teachings of cited reference White.
In response to applicant's argument B. against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the claim 1 amended limitation “calculating, using a . In other words, cited reference Caesley teaches measuring and calculating lift, drag and twist profiles (i.e. cyclic response amplitudes of strain sensors using strain measurements) of the blades and comparing the measurements and calculations of the blades with each other to identify if a blade is damaged, and cited reference Baker teaches a warning system that determines (i.e. identified a warning condition such as a damaged allow for the ability to warn a pilot of potential impending issues (Baker, Par. [0003] lines 2-3). Therefore, Examiner maintains that the currently cited references teach the above stated claim limitations.
Applicant’s argument C. that cited reference Sohn is directed to a laser ultrasound imaging system for a rotating object and does not describe using a comparison of amplitudes of the cyclic responses to identify which blade is damaged with respect to the rejection of claim 1 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Ehsani et al. (US 2015/0354402 A1) as detailed under Claim Rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9, 11-12, 14-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 13, claim 14 line 12, and claim 15 line 12, the term “a propeller blade” renders the claim indefinite. It is unclear whether the term “a propeller blade” refers to the same propeller blade as mentioned earlier in the claims, or to a different propeller blade. Therefore, the claims are rendered indefinite.
	Claims 4, 7, 9, 11-12, 21 and claims 16-17, 19-20 are rejected based on rejected base claim 1 and claim 15, respectively, for the same rationale as recited above.
Regarding claim 11, the claim is recited as depending from claim 10, however claim 10 has been cancelled. Therefore, the claim is rendered indefinite. For the purposes of examination, Examiner is interpreting claim 11 as depending from claim 1.
Regarding claim 15 line 10, the term “a propeller” renders the claim indefinite. It is unclear whether the term “a propeller” refers to the same propeller as mentioned earlier in the claims, or to a different propeller. Therefore, the claim is rendered indefinite.
Claims 16-17, 19-20 are rejected based on rejected base claim 15 for the same rationale as recited above.
Regarding claim 21 line 2, the term “a blade of the propeller” renders the claim indefinite. It is unclear whether the term “a blade of the propeller” refers to the same “propeller blade” mentioned earlier in the claims, or to a different blade of the propeller. Therefore, the claim is rendered indefinite.

Duplicate Claims - Warning
Applicant is advised that should claim 9 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 11-12, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of White et al. (US 2015/0219523 A1), in view of Baker (US 2017/0323496 A1), and further in view of Ehsani et al. (US 2015/0354402 A1).
Regarding claim 1, Caesley teaches “A method of monitoring the health (Page 3, Line 22, “mechanical characteristics”) of an aircraft propeller (Page 6, Line 5, “helicopter rotor”; Pg. 3 lines 27-28) whilst the propeller is in operation (Page 8, Lines 8-9), the propeller comprising a propeller hub with a plurality of hub arms, the propeller having a plurality of propeller blades connected to the propeller hub via the hub arms, the propeller blades extending radially outwardly from the hub arms with respect to a central rotational axis extending through the propeller and a propeller drive shaft, wherein each of the hub arms also extends radially outwardly from an outer circumferential surface of the hub, each hub arm comprising an external surface (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with outwardly extending radial arms connected to blades extending radially outward from said hub, with each hub arm comprising an external surface), the method comprising: mounting strain sensors (Page 3, Lines 23-24), wherein each strain sensor is provided on an axially forward side of the hub (Figs. 1 and 2) such that each of the strain sensors is circumferentially aligned with a propeller blade and along a line parallel to the central rotational axis of the propeller (Pg. 7 lines 7-9 teaches the strain sensors are mounted to the periphery of the base of the blade and arranged to measure strain in directions parallel to the longitudinal axis A of the blade (circumferentially aligned with blade and along a line parallel to the propeller central rotational axis)); obtaining measurements of the strain using the strain sensors (Page 3, Lines 24-25); calculating, using a processor, amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); and comparing, using the processor, the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22)”, however Caesley does not explicitly teach “each of the strain sensors being mounted on a respective hub arm” provided “on the external surface of the respective hub arm” and is “axially offset from said propeller blade”; obtaining strain measurements “at the external surface of the respective hub arm on the axially forward side of the hub in each of the hub arms”; and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, Fang teaches “each of the strain sensors being mounted on a respective hub arm” and “axially offset from said propeller blade” and obtaining strain measurements “on the axially forward side of the hub in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently measures the strain of the surface on which it is mounted (e.g., the hub arm))”.

	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
	However, the combination of Caesley and Fang does not explicitly teach mounting strain sensors “on the external surface of the respective hub arm”; obtaining strain measurements “at the external surface of the respective hub arm”; and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, White teaches mounting strain sensors “on the external surface of the respective hub arm” and obtaining strain measurements “at the external surface of the respective hub arm (Fig. 4 and Par. [0043] lines 9-12 teaches strain gages 44 mounted to the external surface of the hub arm 30 and measures the strain on the hub arm 30)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley and Fang to incorporate the teachings of the White to have the strain sensors taught by the combination of Caesley and Fang be mounted on the external surface of the hub arm and obtain the strain measurements at the external surface of the hub arm as taught by White.
	The motivation for doing so would be to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5) and to allow for accuracy in the measurements of the lead/lag and the flapping conditions based on the mounting of the sensors on or near the outer radial portion of the hub arm (White, Par. [0042] lines 1-6).
	However, the combination of Caesley, Fang, and White does not explicitly teach “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired (Par. [0011] line 9 to Par. [0012] line 9 teaches a monitoring system for reading and storing collected data (i.e. cyclic response amplitudes taught by Caesley) for analysis and comparisons that is capable of operating throughout the life of an aircraft, where the system also provides for a configurable warning system should the measurement data (e.g. the difference in amplitudes of the cyclic responses between compared blades taught by Caesley) fall outside the limits of a preconfigured range (i.e. the amplitudes are equal within a defined tolerance), implying the propeller is established as healthy when the measurement is within the preconfigured range and established as impaired when the measurement is outside the limits of the preconfigured range)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Caesley, Fang, and White to incorporate the teachings of Baker to have the method taught by the combination of Caesley, Fang, and White include determining if a part (such as a propeller blade) is healthy or if the health is impaired based on if a tolerance has been exceeded as taught by Baker
The motivation for doing so would be to allow for the ability to warn a pilot of potential impending issues (Baker, Paragraph [0003], Lines 2-3).
wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Ehsani teaches “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged (Par. [0017] lines 1-5 and 14-28 teaches a failure detection system generates a “fingerprint” for each blade, wherein the fingerprint is a grouping of dynamic physical characteristics of the blade such as strain ratio and damping ratio, and if the current characteristics deviate from the characteristics in the blade’s fingerprint, the system identified the blade as abnormal; to confirm the blade is behaving abnormally (i.e., has a structural defect), the failure detection system compared the characteristics of the blade that deviates from the fingerprint to characteristics of another blade, and if the current characteristics of the blade are different from the characteristics of the other blade, the failure detection system confirms that the blade has an abnormality (this would necessarily identify the blade with the largest difference in amplitude compared to the amplitudes of the other blades))”.
Caesley, Fang, White, and Baker to incorporate the teachings of Ehsani to have the blade taught by the combination of Caesley, Fang, White, and Baker which has the largest difference in amplitude compared to the amplitudes of the cyclic response of the other sensors be established as damaged when the amplitudes are not equal within a defined tolerance as taught by Ehsani.
The motivation for doing so would be to mitigate the risk that a temporary environmental condition caused the current physical characteristics of the clade to deviate from its fingerprint (Ehsani, Par. [0017] lines 22-25).
Regarding claim 7, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 1 as discussed above, and further teaches “establishing that the health of a blade of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the blade extends is above or below the remainder of the amplitudes by at least 20% (Caesley, Page 6, Lines 1-2; it is implied that if by measuring and comparing load histories it is possible to identify a damaged blade then it is obvious to try and determine that the blade is impaired when the response of the sensors is at least 20%)”.
Regarding claim 9, the combination of Caesley, Fang, White, Baker, and Ehsani discloses the invention of claim 1 as discussed above, and further teaches “indicating an alert for maintenance if it is established that the health of the propeller may be impaired (Baker, Paragraph [0012], Lines 6-9)”.
Regarding claim 11, the combination of Caesley, Fang, White, Baker, and Ehsani discloses the invention of claim 1 as discussed above, and further teaches “indicating an alert for maintenance if it is established that the health of the propeller may be impaired (Baker, Paragraph [0012], Lines 6-9)”.
Regarding claim 12, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 1 as discussed above, and further teaches “wherein the strain sensors are full bridge strain gauges (Baker, Paragraph [0021], Lines 18-20)”.
Regarding claim 14, Caesley teaches “A propeller (Page 6, Line 5, “helicopter rotor”) health (Page 3, Line 22, “mechanical characteristics”) monitoring system (Page 3, Lines 22-23 and 27-28), comprising: a plurality of strain sensors (Page 3, Lines 23-24) each configured to measure the strain in a hub arm of a propeller (Page 3, Lines 24-25), the propeller comprising a propeller hub with a plurality of hub arms, the propeller having a plurality of propeller blades connected to the propeller hub via the hub arms, the propeller blades extending radially outwardly from the hub arms with respect to a central rotational axis extending through the propeller and a propeller drive shaft, wherein each of the hub arms also extends radially outwardly from an outer circumferential surface of the hub, each hub arm comprising an external surface (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with outwardly extending radial arms connected to blades extending , and each of the strain sensors is mounted (Page 3, Lines 23-24) on an axially forward side of the hub (Figs. 1 and 2) such that each of the strain sensors is circumferentially aligned with a propeller blade among the plurality of propeller blades and along a line parallel to the central rotational axis of the propeller (Pg. 7 lines 7-9 teaches the strain sensors are mounted to the periphery of the base of the blade and arranged to measure strain in directions parallel to the longitudinal axis A of the blade (circumferentially aligned with blade and along a line parallel to the propeller central rotational axis)); and a processor (Page 6, Lines 9-10) configured to carry out steps of: obtaining measurements of the strain using strain sensors (Page 3, Lines 24-25); calculating amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); comparing the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22)”; however Caesley does not explicitly teach each of the strain sensors is mounted “on a respective hub arm and provided on the external surface of the respective hub arm” and is “axially offset from the propeller blade”, obtaining strain measurements “in each of the hub arms”, and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, Fang teaches each of the strain sensors is mounted “on a respective hub arm” and is “axially offset from said propeller blade” and obtaining strain measurements “in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently measures the strain of the surface on which it is mounted (e.g., the hub arm))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the hub arms taught by Caesley provide a socket for a root of the propeller blade and extend out from the surface of the hub as taught by Fang, and to have the strain sensors taught by Caesley be mounted on a respective hub arm axially offset from the propeller blade and measure the strain in the hub arms on the axially forward side as taught by Fang.
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
	However, the combination of Caesley and Fang does not explicitly teach the strain sensors “provided on the external surface of the respective hub arm” and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, White teaches the strain sensors “provided on the external surface of the respective hub arm (Fig. 4 and Par. [0043] lines 9-12 teaches strain gages 44 mounted to the external surface of the hub arm 30 and measures the strain on the hub arm 30)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley and Fang to incorporate the teachings of the White to have the strain sensors taught by the combination of Caesley and Fang be mounted on the external surface of the hub arm as taught by White.
	The motivation for doing so would be to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5) and to allow for accuracy in the measurements of the lead/lag and the flapping conditions based on the mounting of the sensors on or near the outer radial portion of the hub arm (White, Par. [0042] lines 1-6).
determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Baker teaches “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired (Par. [0011] line 9 to Par. [0012] line 9 teaches a monitoring system for reading and storing collected data (i.e. cyclic response amplitudes taught by Caesley) for analysis and comparisons that is capable of operating throughout the life of an aircraft, where the system also provides for a configurable warning system should the measurement data (e.g. the difference in amplitudes of the cyclic responses between compared blades taught by Caesley) fall outside the limits of a preconfigured range (i.e. the amplitudes are equal within a defined tolerance), implying the propeller is established as healthy when the measurement is within the preconfigured range and established as impaired when the measurement is outside the limits of the preconfigured range)”.

The motivation for doing so would be to allow for the ability to warn a pilot of potential impending issues (Baker, Paragraph [0003], Lines 2-3).
	However, the combination of Caesley, Fang, White, and Baker does not explicitly teach “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Ehsani teaches “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged (Par. [0017] lines 1-5 and 14-28 teaches a failure detection system generates a “fingerprint” for each blade, wherein the fingerprint is a grouping of dynamic physical characteristics of the blade such as strain ratio and damping ratio, and if the current characteristics deviate from the characteristics in the blade’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley, Fang, White, and Baker to incorporate the teachings of Ehsani to have the blade taught by the combination of Caesley, Fang, White, and Baker which has the largest difference in amplitude compared to the amplitudes of the cyclic response of the other sensors be established as damaged when the amplitudes are not equal within a defined tolerance as taught by Ehsani.
	The motivation for doing so would be to mitigate the risk that a temporary environmental condition caused the current physical characteristics of the clade to deviate from its fingerprint (Ehsani, Par. [0017] lines 22-25).
Regarding claim 15, Caesley teaches “An aircraft propeller system comprising: a propeller comprising a propeller hub with a plurality of hub arms, the propeller having a plurality of propeller blades connected to the propeller hub via the hub arms, the propeller blades extending radially outwardly from hub arms of a propeller hub with respect to a central rotational axis extending through the propeller and a propeller drive shaft, wherein each of the hub arms also extends radially outwardly from an outer circumferential surface of the hub, each hub arm comprising an external surface (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with outwardly extending radial arms connected to blades extending radially outward from said hub and comprising an external surface); strain sensors configured to measure the strain in the hub arm of a propeller (Page 3, Lines 23-24), wherein each strain sensor is provided on an axially forward side of the hub (Figs. 1 and 2) such that each of the strain sensors is circumferentially aligned with a propeller blade and along a line parallel to the central rotational axis of the propeller (Pg. 7 lines 7-9 teaches the strain sensors are mounted to the periphery of the base of the blade and arranged to measure strain in directions parallel to the longitudinal axis A of the blade (circumferentially aligned with blade and along a line parallel to the propeller central rotational axis)); and a propeller (Summary of the Invention, Page 6, Line 5, “helicopter rotor”) health (Page 3, Line 22, “mechanical characteristics”) monitoring system (Page 3, Lines 22-23 and 27-28) that includes: a processor configured to carry out steps of (Page 6, Lines 9-10, “optical signal processing device”): obtaining measurements of the strain using strain sensors (Page 3, Lines 24-25); calculating amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); comparing the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22)”; however Caesley does not explicitly teach the strain sensors “mounted on each of at least some of the hub arms” and provided “on the external surface of the respective hub arm” and is “axially offset from said propeller blade”; obtaining strain measurements “in each of the hub arms”; and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, Fang teaches the strain sensors “mounted on each of at least some of the hub arms” and is “axially offset from said propeller blade” and obtaining strain measurements “in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently measures the strain of the surface on which it is mounted (e.g., the hub arm))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the hub arms taught by 
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
	However, the combination of Caesley and Fang does not explicitly teach the strain sensors provided “on the external surface of the respective hub arm” and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, White teaches the strain sensors provided “on the external surface of the respective hub arm (Fig. 4 and Par. [0043] lines 9-12 teaches strain gages 44 mounted to the external surface of the hub arm 30 and measures the strain on the hub arm 30)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5) and to allow for accuracy in the measurements of the lead/lag and the flapping conditions based on the mounting of the sensors on or near the outer radial portion of the hub arm (White, Par. [0042] lines 1-6).
	However, the combination of Caesley, Fang, and White does not explicitly teach “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Baker teaches “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired (Par. [0011] line 9 to Par. [0012] line 9 teaches a monitoring system for reading and storing collected data (e.g. the difference in amplitudes of the cyclic responses between compared blades taught by Caesley) fall outside the limits of a preconfigured range (i.e. the amplitudes are equal within a defined tolerance), implying the propeller is established as healthy when the measurement is within the preconfigured range and established as impaired when the measurement is outside the limits of the preconfigured range)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Caesley, Fang, and White to incorporate the teachings of Baker to have the processor taught by the combination of Caesley, Fang, and White include determine if a part (such as a propeller blade) is healthy or if the health is impaired based on if a tolerance has been exceeded as taught by Baker
The motivation for doing so would be to allow for the ability to warn a pilot of potential impending issues (Baker, Paragraph [0003], Lines 2-3).
	However, the combination of Caesley, Fang, White, and Baker does not explicitly teach “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged (Par. [0017] lines 1-5 and 14-28 teaches a failure detection system generates a “fingerprint” for each blade, wherein the fingerprint is a grouping of dynamic physical characteristics of the blade such as strain ratio and damping ratio, and if the current characteristics deviate from the characteristics in the blade’s fingerprint, the system identified the blade as abnormal; to confirm the blade is behaving abnormally (i.e., has a structural defect), the failure detection system compared the characteristics of the blade that deviates from the fingerprint to characteristics of another blade, and if the current characteristics of the blade are different from the characteristics of the other blade, the failure detection system confirms that the blade has an abnormality (this would necessarily identify the blade with the largest difference in amplitude compared to the amplitudes of the other blades))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley, Fang, White, and Baker to incorporate the teachings of Ehsani to have the blade taught by the combination of Caesley, Fang, White, and Baker which has the largest difference in amplitude compared to the amplitudes of the cyclic response of the other sensors be established as damaged when the 
	The motivation for doing so would be to mitigate the risk that a temporary environmental condition caused the current physical characteristics of the clade to deviate from its fingerprint (Ehsani, Par. [0017] lines 22-25).
Regarding claim 21, the combination of Caesley, Fang, White, Baker, and Ehsani teaches all the limitations of claim 1 above, and further teaches “establishing that the health of a blade of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the propeller blade extends is above or below the remainder of the amplitudes by at least 3% (Caesley, Page 6, Lines 1-2; it is implied that if by measuring and comparing load histories it is possible to identify a damaged blade then it is obvious to try and determine that the blade is impaired when the response of the sensors is at least 3%)”.

Claims 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of White et al. (US 2015/0219523 A1), in view of Baker (US 2017/0323496 A1), in view of Ehsani et al. (US 2015/0354402 A1), and further in view of Dorshimer (US Patent 3,573,520).
Regarding claim 4, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 1 as discussed above, however the combination of Caesley, Fang, White, Baker, and Ehsani wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade”.
From the same field of endeavor, Dorshimer teaches “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade (Fig. 1; Columns 2 and 3, Lines 74-75 and 1-4)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Caesley, Fang, White, Baker, and Ehsani to incorporate the teachings of Dorshimer and have each strain sensor be located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade. Doing so would have each strain gauge respond to the conditions extant with their respective propeller blade (Dorshimer, Column 4, Lines 2-3).
Regarding claim 16, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 15 as discussed above, and further teaches “the strain sensors are configured to transmit the measurements representative of strain to the processor via telemetry, Wi-Fi, or a slip ring (Caesley, Page 6, Lines 13-15)”. wherein the processor is integrated into a FADEC of the aircraft or in the nacelle”.
From the same field of endeavor, Dorshimer teaches “wherein the processor is integrated into a FADEC of the aircraft or in the nacelle (Column 3, Lines 9-14)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley, Fang, White, Baker, and Ehsani to have the processor integrated into a FADEC of the aircraft or in the nacelle as taught by Dorshimer because doing so would apply a known technique to a known device ready for improvement to yield predictable results. In this instance, the known technique of integrating a processor in the nacelle as taught by Dorshimer. Doing so would allow the system to include a propeller control housing assembly (Dorshimer, Column 3, Lines 13-14).
Regarding claim 17, the combination of Caesley, Fang, White, Baker, Ehsani, and Dorshimer teaches the invention of claim 16 as discussed above, and further teaches “wherein the strain sensors are full bridge strain gauges (Baker, Paragraph [0021], Lines 18-20)”.
Regarding claim 19, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 15 as discussed above, however the combination of Caesley, Fang, White, Baker, and wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade”.
From the same field of endeavor, Dorshimer teaches “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade (Fig. 1; Columns 2 and 3, Lines 74-75 and 1-4)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley, Fang, White, Baker, and Ehsani in view of Dorshimer to further incorporate the teachings of Dorshimer and have each strain sensor be located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade, for the same motivations as explained above for claim 4.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of White et al. (US 2015/0219523 A1), in view of Baker (US 2017/0323496 A1), in view of Ehsani et al. (US 2015/0354402 A1), and further in view of Gentry (US 9944404 B1).
Regarding claim 20, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 15 as discussed above, however the combination of Caesley, Fang, White, Baker, and Ehsani appears to not explicitly teach “an aircraft comprising an aircraft propeller system”.
From the same field of endeavor, Gentry teaches “an aircraft comprising an aircraft propeller system (Column 1, Lines 34-37)”.
Gentry is analogous art to the claimed invention as both are directed to the same field of endeavor (i.e. B64D 45/00 or “Aircraft indicators or protectors not otherwise provided for”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley, Fang, White, Baker, and Ehsani to incorporate the teachings of Gentry and attach the aircraft propeller system to an aircraft. Doing so would allow for predicting failure conditions that may affect an UAV physical system or structure before they occur (Gentry, Abstract, Lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665